TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00064-CR


                              Franklin Aguilar-Estrada, Appellant

                                                 v.

                                  The State of Texas, Appellee


          FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-18-904068, THE HONORABLE TAMARA NEEDLES, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due July 26, 2019. On counsel’s

motions, the time for filing was extended to September 25, 2019. Appellant’s counsel has now

filed a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant in part the motion for extension of time and order appellant to file a brief no later than

December 13, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on November 26, 2019.



Before Justices Goodwin, Baker, and Kelly

Do Not Publish